MANDATE

THE STATE OF TEXAS

TO THE 37TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on July 22, 2015, the cause upon appeal to revise
or reverse your judgment between

Rudy Neira, Appellant

V.

Sheryl Sculley, Appellee

No. 04-14-00687-CV and Tr. Ct. No. 2014-CI-05034

was determined, and therein our said Court of Appeals made its order in these words:


    In accordance with this court’s opinion of this date, the trial court’s
judgment is AFFIRMED.

     We order that appellee Sheryl Sculley, In Her Official Capacity as the
City Manager of the City of San Antonio, on Behalf of the San Antonio
Planning Commission, recover her costs of this appeal, if any, from appellant
Rudy Neira.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on September 30, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-14-00687-CV

                                             Rudy Neira

                                                     v.

                                            Sheryl Sculley

         (NO. 2014-CI-05034 IN 37TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES        PAID            BY
CLERK'S RECORD                    $319.00   PAID
MOTION FEE                         $10.00   E-PAID          SHAWN FITZPATRICK
SUPREME COURT CHAPTER 51
FEE                                $50.00   PAID            RUDY NEIRA
FILING                            $100.00   PAID            RUDY NEIRA
STATEWIDE EFILING FEE              $20.00   PAID            RUDY NEIRA
INDIGENT                           $25.00   PAID            RUDY NEIRA


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this September 30, 2015.

                                                          KEITH E. HOTTLE, CLERK



                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 53853